Citation Nr: 1211737	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  07-37 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for irritable bowel syndrome (IBS)/colitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a 
December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which denied the Veteran's claim for a compensable rating for IBS/colitis.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a June 2010 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board remanded this matter in September 2010 for additional development.

A February 2012 rating decision issued by the Appeals Management Center (AMC) partially granted the Veteran's claim for an increased rating and assigned a 30 percent rating for his IBS/colitis, effective July 10, 2006.  A veteran is presumed to seek the maximum available benefit for a disability; thus, the claim for a higher rating remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDING OF FACT

The Veteran's IBS/colitis manifested as constipation, alternating diarrhea, fluctuating weight loss and abdominal cramping; the record was negative for ulcerative colitis and malnutrition.




CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for IBS/colitis are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.114, 7319, 7323.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable Agency of Original Jurisdiction (AOJ) decision on a claim.   Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court for Veterans Appeals (Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The generic first, third, and fourth elements (contained in the Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in a November 2006 letter.  This letter informed him of the evidence required to substantiate his claim for an increased rating for his irritable bowel condition.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice in accordance with Pelegrini.

The November 2006 letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating for his irritable bowel condition and provided specific examples.  This letter stated that such evidence should describe the manner in which this disability had increased in severity.  It notified the Veteran that he may submit statements from his employers and statements from other individuals who could describe how his disability symptoms have affected him.  The remaining elements of Vazquez-Flores were provided in an June 2008 letter.  The timing deficiency with regards to the June 2008 letter was cured by  the readjudication of the claim in a March 2009 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records, various private treatment records and VA treatment records have been obtained.  

The Veteran has been afforded several VA examinations and sufficient medical opinions have been obtained.  These examinations, along with the Veteran's testimony and statements and treatment records, are sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran has indicated that he disagrees with the rating assigned for his IBS, he has not indicated that his symptoms have worsened since his last VA examination.  The Board notes that the October 2006 VA examiner was unable to review the Veteran's claims file.  An examination is not rendered inadequate merely because the claims file was not reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008). 

In September 2010, the Board remanded this case to allow a VA gastrointestinal examination to be conducted to determine the current severity of the Veteran's IBS/colitis and differentiate between any symptoms associated with this disability and his non-service connected diverticulitis.  Such a VA examination was conducted in October 2010 and an addendum opinion was received in April 2011.  The Board therefore concludes that there has been substantial compliance with the terms of the previous remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Court has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: (1) the duty to explain fully the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  However, effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  The rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, only apply to hearings before the AOJ and do not apply to hearings before the Board.  As the June 2010 hearing took place prior to this date, it is not clear whether the Bryant duties apply. 
 
During the June 2010 hearing, the undersigned identified the issue on appeal.  The Veteran was asked to describe his current symptoms.  The Board therefore concludes that it has fulfilled its duty under Bryant.  

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claim.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Irritable colon syndrome (spastic colitis, mucous colitis, etc.) that was severe with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, warrants a 30 percent rating.  38 C.F.R. § 4.114, 7319.  This is the highest schedular rating available under the diagnostic code.

Ulcerative colitis that was moderately severe with frequent exacerbations warrants a 30 percent rating.  Severe ulcerative colitis with numerous attacks a year and malnutrition and health that was only fair during remissions warrants a 60 percent rating.  Pronounced ulcerative colitis that resulted in marked malnutrition, anemia and general debility or with serious complications such as a liver abscess warrants a 100 percent rating.  38 C.F.R. § 4.114, 7323.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.   38 C.F.R. § 4.114. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

IBS

A June 2006 private treatment note indicated that the Veteran underwent a sigmoid colostomy due to acute and chronic diverticulitis with a pelvic abscess from a perforated diverticulitis.

A July 2006 opinion from Dr. J. M., the Veteran's private physician, indicated that he had seen the Veteran for a perforated diverticulitis, which was a common problem with Americans his age and was not related to his service. 

An October 2006 VA gastrointestinal examination reflected the Veteran's reports of undergoing a sigmoid colostomy in June 2006 due to lower abdominal pain and frequent bowel movements.  He denied having diarrhea during these episodes and did not believe he had fevers.  Physical examination was negative for organomegaly and revealed a ostomy bag.  Following this examination, a diagnosis of status-post hemicolectomy with a Hartmann pouch for diverticulitis and abscess was made.  The examiner opined that the Veteran's diverticulitis was not caused by or the result of his service connected colitis as it was mostly related to a low fiber diet and a lack of vigorous exercise.

In a February 2007 notice of disagreement, the Veteran wrote that his abdominal pain had increased in severity and frequency.  He also did not know when he was going to have a bowel movement.

A July 2007 treatment summary from Dr. D. H. indicated that he had seen the Veteran in June 2007 with complaints of right sided and right lower quadrant abdominal pain.  He subsequently underwent a colon resection with a temporary colostomy and recovered.  His complaints of right sided abdominal pain persisted and the provider was unable to find anything on physical examination.

During a June 2010 hearing, the Veteran testified that his gastrointestinal disability had been rated as amoebic cysts immediately after service and the rating was eventually reduced to a noncompensable rating.  He later developed a severe case of diverticulitis and had his colon resected.  Current symptoms included constipation, alternating diarrhea, fluctuating weight loss and abdominal cramping.  He did not believe diet played a part in his symptoms and his episodes occurred on a weekly basis.  The abdominal cramping occurred two to three times per week and was severe enough to bring him to his knees.

An October 2010 VA gastroenterology examination reflected the Veteran's reports of diverticulitis in 2006 and subsequently undergoing a partial colon resection.  Current symptoms included intermittent problems with weekly diarrhea, weekly constipation and daily abdominal cramps.  Nausea, vomiting, ulcerative colitis or the use of medication was denied.  Physical examination found vague mild diffuse abdominal tenderness on deep palpation without peritoneal signs, guarding or rebound.  His overall general health was good and there were no signs of significant weight loss, malnutrition or anemia.  No blood tests were indicated.  Following this examination and a review of the Veteran's claims file, diagnoses of colitis and status-post sigmoid colostomy for diverticulitis were made.  The examiner opined that his current symptoms of diarrhea, constipation and cramps were less likely than not associated with or related to his diverticulitis in 2006 as diverticulitis typically presented with more chronic or subacute symptoms.  The varying severity and occurrence in conjunction with the location of his existing symptoms were less likely than not associated with diverticulitis.

An April 2011 VA addendum to the October 2010 VA examination indicated that the Veteran's current diarrhea, constipation and cramps were at least as likely as not associated with his IBS/colitis.  The examiner noted that the signs and symptoms of IBS can vary widely from person to person and often resemble other diseases.  The most common symptoms were abdominal pain, cramping, a bloated feeling, gas (flatulence), diarrhea, constipation and mucus in the stool; sometimes there were alternating bouts of constipation and diarrhea.  This opinion was based upon a review of the Veteran's claims file and medical literature.

The Veteran's IBS/colitis is currently rated as 30 percent disabling, which is the highest schedular rating available for IBS.  A higher rating would require severe ulcerative colitis with numerous attacks a year and malnutrition.  Ulcerative colitis was repeatedly denied the Veteran and not shown in the clinical evidence of record.  In addition, malnutrition was not found on repeated VA examination.  Accordingly, a rating in excess of 30 percent is not warranted.  38 C.F.R. § 4.114, 7319, 7323.

Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's IBS/colitis manifested as constipation, alternating diarrhea, fluctuating weight loss and abdominal cramping.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  Although the Veteran reported in a February 2007 notice of disagreement that he had to call into work sick over the past few years due to abdominal pain, he has not shown that these symptoms were related to his service connected disability.  He also has not shown that these absences, which occurred at an unknown frequency, constituted marked interference with employment.  In addition, the Veteran was no longer employed as of April 2009.

The Court has held that a total disability rating based upon individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

Prior April 29, 2009, the Veteran was employed full time.  Consideration of a TDIU is for this period is therefore not warranted.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating only when there is evidence of unemployability).  A June 2009 rating decision granted entitlement to TDIU benefits as of April 29, 2009, the date the Veteran was no longer employed full time.  Further consideration of entitlement to TDIU is therefore not required.


ORDER

Entitlement to a rating in excess of 30 percent for IBS/colitis is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


